
	
		II
		112th CONGRESS
		1st Session
		S. 155
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  enhanced credit for research and development by companies that manufacture
		  products in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Jobs Innovation Bonus
			 Act.
		2.Enhanced research
			 credit for domestic manufacturers
			(a)In
			 generalSection 41 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(i)Enhanced credit
				for domestic manufacturers
						(1)In
				generalIn the case of a qualified domestic manufacturer, this
				section shall be applied by increasing the following by the bonus
				amount:
							(A)The 20 percent
				amount under subsection (a)(1).
							(B)The 20 percent
				amount under subsection (a)(2).
							(C)The 20 percent
				amount under subsection (a)(3).
							(D)The 14 percent
				amount under subsection (c)(5)(A).
							(2)Qualified
				domestic manufacturerFor purposes of this subsection—
							(A)In
				generalThe term qualified domestic manufacturer
				means a taxpayer who has domestic production gross receipts which are more than
				50 percent of total production gross receipts.
							(B)Domestic
				production gross receiptsThe term domestic production
				gross receipts has the meaning given to such term under section
				199(c)(4).
							(C)Total
				production gross receiptsThe term total production gross
				receipts means the gross receipts of the taxpayer which are described in
				section 199(c)(4), determined—
								(i)without regard to
				whether property described in subparagraph (A)(i)(I) or (A)(i)(III) thereof was
				manufactured, produced, grown, or extracted in the United States,
								(ii)by substituting
				any property described in section 168(f)(3) for any
				qualified film in subparagraph (A)(i)(II) thereof, and
								(iii)without regard
				to whether any construction described in subparagraph (A)(ii) thereof or
				services described in subparagraph (A)(iii) thereof were performed in the
				United States.
								(3)Bonus
				amountFor purposes of paragraph (1), the bonus amount shall be
				determined as follows:
							
								
									
										If the percentage of total
						production gross receipts which are domestic production gross receipts
						is:The
						bonus amount is:
										
										More than 50 percent and not more
						than 60 percent2 percentage points
										
										More than 60 percent and not more
						than 70 percent4 percentage points
										
										More than 70 percent and not more
						than 80 percent6 percentage points
										
										More than 80 percent and not more
						than 90 percent8 percentage points
										
										More than 90 percent10 percentage
						points.
										
									
								
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after the date of the
			 enactment of this Act.
			
